EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Olav Mitchell Underdal on January 28, 2021. 
The application has been amended as follows: 
	Please change the dependences of claims 4, 8, 11, and 14 to depend from claim 1: 
 
4. (Currently Amended) The system for active asset control of claim 1 , wherein the active asset control server comprises: a) a processor; b) a non-transitory memory; c) an input/output component; d) an asset configuration database, which is configured to store a plurality of asset class configurations, each including available attributes and available commands for an asset class of the at least one asset; and e) an asset status database, which is configured to store the at least one attribute received from the at least one asset; all connected via f) a data bus.

8. (Currently Amended) The system for active asset control of claim 1 , further comprising: an enterprise resource planning system; wherein the asset manager of the active asset control server is configured to communicate with the enterprise resource planning system in order to create and process accounting records for the at least one asset, wherein the accounting records further comprise the completion status and the cost incurred for each selected service.

11. (Currently Amended) The system for active asset control of claim 1 , wherein the asset information includes the at least one attribute, the completion status and the cost incurred for each selected service.

14. (Currently Amended) The system for active asset control of claim 1 , wherein the available services are selected from the group consisting of windshield repair, windshield replacement, window chip 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY REFAI whose telephone number is (313)446-4867.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY REFAI/Primary Examiner, Art Unit 3661